                                                                 USDC SDNY
                                                                 DOCIDAENT
                                                                 ELECTRONIC.ALLY FILED
                                                                 DOC# _ _ _ _ _ __
                                                                             12/17/2018
                                                                 DATE FILED: _ _ __
Federal Defenders                                                        Southern District
                                          52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                   Tel: (212) 417-8700 Fax: (212) 571•0392


David E. Patton                                                     Som/tern Oi,rri1.:t af l\\•t'lv Yort
Exe"utive Director                                                       Jcnnifor L. Bwwn
                                                                          Atbn-n11t)•in•{:lttrrge




                                     December 14, 2018

  By ECF
  Honorable Edgardo Ramos
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

  Re:       United States v. Coleman,17 Cr. 736 (ER)

  Hon. Judge Ramos,

       With consent of the government (through Hadassa
  Waxman), I write to request a modification of one bail
  conditions and ask that Mr. Coleman's travel restriction
  (SDNY/EDNY) be modified so that he is able to travel from
  New York to New Jersey, Pennsylvania and Connecticut.

            Thank you for considering this request.
                                                                                                           i
                                     Respectfully submitted,

                                     /s/
                                     Sabrina P. Shroff
                                                                                                           II
                                     Assistant Federal Defender
                                                                                                           !
                                                                                                           J
                                                                                                           I
                        ~ D-::                \ \i:,\ 8                                                    i
 So Endorsed:                                   2           I                                              t
                      Hon. Edgardb Ramos
                      United States District Judge
                      Southern District of New York
                                                                                                           ,I
                                                                                                           If
                                                                                                           J


 cc: All Counsel



                                                    .'
                                                                                                           I
                                                                                                           I
